DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to supporting a container that contains a plurality of spacer beads over a dispensing area via an electrically powered shaking device, and with the glass substrate positioned at the dispensing area, automatically shaking via the electrically powered shaking device, the container so that spacer beads fall through the holes in the container onto the glass substrate, controlling shaking, and deactivating shaking in response to determination that an appropriate amount has been dispensed. 

The closest prior art of reference, Ash et al. (U.S. Patent No. 5,940,201), discloses that beads can be loaded into a “salt shaker” container with holes on one end, and beads can be sprinkled from the salt shaker onto a surface of an electrochromic mirror. However, Ash does not expressly disclose an electronically controlled shaking device positioned above a dispensing area, and automatically shaking via an electronically controlled shaking device in a controlled manner that is automatically deactivated in response to determination that an appropriate amount has been dispensed.

The next closest prior art of reference, Anderson et al. (U.S. Patent No. 6,157,480), discloses methods for sealing electrochromic mirrors including the use of spacer beads, but discloses pre-mixing beads into an epoxy using a planetary mixer at an appropriate ratio, and then dispensing the mixed epoxy. As such, Anderson does not expressly disclose an electronically controlled shaking device positioned above a dispensing area, and automatically shaking via an electronically controlled shaking device in a controlled manner that is automatically deactivated in response to determination that an appropriate amount has been dispensed.

The next closest prior art of reference, Harlow et al. (U.S. Publication No. 2011/0299170), discloses processes for an assembly process for manufacturing an electrochromic mirror assembly, including dispensing uncured epoxy seal material in the desired location based on register marks for alignment, but does not expressly disclose an electronically controlled shaking device positioned above a dispensing area, and automatically shaking via an electronically controlled shaking device in a controlled manner that is automatically deactivated in response to determination that an appropriate amount has been dispensed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488